NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the F ederal Circuit
PATENT COMPLIANCE GROUP, INC.,
Plain,tiff»Appellant, '
V.
WRIGHT MEDICAL TECHNOLOGY, INC.,
Defendant-Appellee.
2011-1176 _
Appea1 from the United States District Court for the
Northern District of Texas in case no. 10-CV-0289, Judge
Ed Kinkeade.
ON MOTION
0 R D E R
Upon consideration of Wright Medica1 Techno1ogy,
Inc’s unopposed motion to dismiss this appeal with preju-
dice, due to sett1ement,
IT ls ORDERED THAT:
(1) The motion is granted
(2) Each side shall bear its own costs

PATENT COMPLIANCE V. WRIGHT MEDICAL 2
FoR THE COURT
,l| 24  /s/' Jan Horbal__\[
Date J an Horbaly
C1erk
cc: Michae1 C. Zweber, Esq.
S
20
Louis Norwo0d James0n, Esq.
Issued As A Mandate: JUN 2 4 mm ___:p_1 
FILED
lI.S. COURT 0F APPl'-J\LS FOR
THE FEDERAL CIRCU|T
t .1uN24 2011
1AN HORBALY
Cl.EI'I(